Case: 14-1667      Document: 11      Page: 1     Filed: 11/25/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                       JUAN CAMPOS,
                      Petitioner-Appellant,

                                v.

       COMMISSIONER OF INTERNAL REVENUE,
                Respondent-Appellee.
               ______________________

                          2014-1667
                    ______________________

       Appeal from the United States Tax Court in No. 6208-
 14.
                  __________________________

                        ON MOTION
                  __________________________

       Before NEWMAN, DYK, and HUGHES, Circuit Judges.
 PER CURIAM.
                           ORDER
    The Commissioner of Internal Revenue moves to dis-
 miss the appeal for lack of jurisdiction. Juan Campos
 opposes.
     Juan Campos appeals from an order of the United
 States Tax Court dismissing his complaint for lack of
 jurisdiction. This court is a court of limited jurisdiction
Case: 14-1667         Document: 11    Page: 2   Filed: 11/25/2014



 2                     CAMPOS   v. COMMISSIONER OF INTERNAL REV



 and does not have jurisdiction over this appeal. See 28
 U.S.C. § 1295(a). The Commissioner states that the
 United States Court of Appeals for the District of Colum-
 bia Circuit would have appellate jurisdiction in this case.
 See 26 U.S.C. 7482(a)(1) ("The United States Court of
 Appeals (other than the United States Court of Appeals
 for the Federal Circuit) shall have exclusive jurisdiction to
 review the decisions of the Tax Court").
      Although the Commissioner argues against transfer,
 asserting the correctness of the Tax Court's judgment, we
 deem it appropriate to transfer the appeal to the District
 of Columbia Circuit pursuant to 28 U.S.C. § 1631 (if a
 court finds there is a lack of jurisdiction, "the court shall,
 if it is in the interest of justice, transfer such action or
 appeal to any other such court in which the action or
 appeal could have been brought at the time it was filed or
 noticed").
       Accordingly,
       IT IS ORDERED THAT:
     The motion is denied and the appeal is transferred to
 the United States Court of Appeals for the District of
 Columbia Circuit.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s25